NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    ADAM WADE BRYANT, Appellant.

                             No. 1 CA-CR 18-0673
                              FILED 6-4-2019


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201701500
            The Honorable Billy K. Sipe, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                             STATE v. BRYANT
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge James P. Beene joined.


C A T T A N I, Judge:

¶1             Adam Wade Bryant appeals the revocation of his probation
and the resulting sentence. Bryant’s counsel filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), certifying that, after a diligent search of the record, she found no
arguable question of law that was not frivolous. Bryant was given the
opportunity to file a supplemental brief, but did not do so. Counsel asks
this court to search the record for reversible error. See State v. Clark, 196
Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we affirm
Bryant’s probation revocation and sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Bryant pleaded guilty to aggravated assault, a class 3 felony,
and was sentenced to 120 days in jail and 4 years of supervised probation.
After Bryant completed the jail term, his probation officer filed a petition to
revoke, citing multiple probation violations.

¶3             At the probation violation hearing, Bryant’s probation officer
testified to the terms of Bryant’s probation and the violations. Bryant was
required to report to his probation officer every Friday but failed to report
for six consecutive weeks. He was required to actively participate in
counseling but failed to do so and was closed out for non-participation.
Bryant was expressly prohibited from using illicit drugs but admitted to
using them. And although he was required to seek approval before
changing residences, he failed to do so.

¶4            The superior court found multiple violations, revoked
probation, and sentenced Bryant to three years’ imprisonment, with credit
for 205 days of presentence incarceration. Bryant timely appealed.




                                      2
                             STATE v. BRYANT
                            Decision of the Court

                               DISCUSSION

¶5           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶6           Bryant was present and represented by counsel at all stages
of the proceedings against him. The record reflects that the superior court
afforded Bryant all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate hearings, and the
evidence presented was sufficient to support the finding that Bryant
violated probation. Bryant’s sentence falls within the range prescribed by
law, with proper credit given for presentence incarceration.

                               CONCLUSION

¶7             Bryant’s probation revocation and sentence are affirmed.
After the filing of this decision, defense counsel’s obligations pertaining to
Bryant’s representation in this appeal will end after informing Bryant of the
outcome of this appeal and his future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On
the court’s own motion, Bryant has 30 days from the date of this decision to
proceed, if he desires, with a pro se motion for reconsideration or petition
for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                        3